                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 ALI AQEEL, et al.,

         Plaintiffs,                                Case No. 3:21-cv-00181

 v.                                                 Judge Eli J. Richardson
                                                    Magistrate Judge Alistair E. Newbern
 LIBERTY INSURANCE CORPORATION,
 et al.,

         Defendants.


                                              ORDER

        The Magistrate Judge held a telephone conference with counsel for the parties on August

23, 2021. Counsel were instructed to meet and confer to set a full schedule for the litigation that is

not contingent upon rulings on pending motions.

        Counsel shall file the revised proposed initial case management order and email a Word

version of it to Newbern_Chambers@tnmd.uscourts.gov by September 3, 2021.

        A telephone conference is set on September 7, 2021, at 9:30 a.m. Counsel shall call (888)

557-8511 and enter access code 7819165# to participate.

        It is so ORDERED.



                                                      ____________________________________
                                                      ALISTAIR E. NEWBERN
                                                      United States Magistrate Judge




      Case 3:21-cv-00181 Document 64 Filed 08/23/21 Page 1 of 1 PageID #: 627
